


Exhibit 10.1


SEVENTH AMENDMENT
TO
TURN KEY DATACENTER LEASE




THIS SEVENTH AMENDMENT TO TURN KEY DATACENTER LEASE (this “Amendment”) is made
and entered into as of the latest date of execution as shown on the signature
page hereof (the “7A Effective Date”), by and between GIP WAKEFIELD, LLC, a
Delaware limited liability company (“Landlord”), and CARBONITE, INC., a Delaware
corporation (“Tenant”).


LANDLORD:    GIP Wakefield, LLC, a Delaware limited liability company


TENANT:    Carbonite, Inc., a Delaware corporation


EXISTING
Original Premises:    Approximately 3,100 square feet of area on the first floor
of

PREMISES:
the Building (Suite 140), caged as shown on Exhibit “A” attached to the Original
TKD Lease. The Original Premises are used for datacenter purposes and were
leased pursuant to the Original TKD Lease.



Additional Premises:    i) Approximately 1,094 square feet of area on the first
(1st) floor of the Building (Suite 140), as shown on Exhibit “A”, Second
Amendment, dated March 31, 2012 (the “2A Expansion Premises”); ii) approximately
855 square feet of area on the first (1st) floor of the Building (Suite 140), as
shown on Exhibit “A”, Fourth Amendment, dated February 14, 2013 (the “4A
Expansion Premises”); iii) approximately 867 square feet of area on the first
(1st) floor of the Building (Suite 140) as shown on Exhibit “A-6A-1”, Sixth
Amendment, dated September 30, 2014 (the “6A Expansion Premises-A”); iv)
approximately 1,923 square feet of area on the second (2nd) floor of the
Building (Suite 220), as shown on Exhibit “A-6A-2”, Sixth Amendment (the “6A
Expansion Premises-B”); and v) approximately 456 square feet of area on the
second (2nd) floor of the Building (Suite 220), as shown on Exhibit “A-6A-2”,
Sixth Amendment (the “6A Expansion Premises-C”; together with the 6A Expansion
Premises-A and the 6A Expansion Premises-B, collectively, the “6A Expansion
Premises”). The Additional Premises are used for datacenter purposes and were
leased pursuant to the Second Amendment, the Fourth Amendment and the Sixth
Amendment.


Original OS    
Tenant Space:    Approximately 420 rentable square feet in Suite 141 as depicted
on the diagram of the OS Tenant Space contained on Exhibit “A”, attached to the
Office Space Rider. The Original OS Tenant Space is used for office purposes and
was leased pursuant to the Office Space Rider.




--------------------------------------------------------------------------------






Relocation     
Additional OS    
Tenant Space:    Approximately 1,075 square feet on the second (2nd)
floor of the Building, as shown on Exhibit “A”,
Fifth Amendment dated February 6, 2014.


POP Tenant    
Space:    POP Premises: One (1) one-quarter rack in the POP Room,
as set forth on Exhibit “A” attached to the POP Room Rider.


POP Pathway: As shown on Exhibit “C” to the Original TKD Lease.




Storage Space:    Approximately 950 square feet of area on the first (1st) floor
of the Building, as shown on Exhibit “A”, Third Amendment, dated June 11, 2012.
The Storage Space is used for storage purposes and was leased pursuant to the
Third Amendment.


LEASE DATA:
Date of     

Datacenter Lease:    June 3, 2011


Date of Office
Space Rider:    June 3, 2011


Date of POP
Room Rider:    June 3, 2011


Commencement
Date of Lease:    August 1, 2011


Previous Lease
Amendments:    i) First Amendment to Datacenter Lease dated as of
September 15, 2011 (“1A”)
ii) Second Amendment to Datacenter Lease dated
March 31, 2012 (“2A”)
iii) Third Amendment to Datacenter Lease dated
June 11, 2012 (“3A”)
iv) Fourth Amendment to Datacenter Lease dated
February 14, 2013 (“4A”)
v) Fifth Amendment to Datacenter Lease dated
February 6, 2014 (“5A”)
vi) Sixth Amendment to Turn Key Datacenter Lease dated September 30, 2014 (“6A”)


Termination
Date:    September 30, 2015 (co-terminus with the term of the Lease with respect
to the Existing Premises)








--------------------------------------------------------------------------------








W I T N E S S E T H:


WHEREAS, Landlord and Tenant have heretofore entered into that certain Turn Key
Datacenter Lease having an effective date of June 3, 2011 (the “Original TKD
Lease”) covering approximately 3,100 square feet (the “Original Premises”) in
the Datacenter in that certain building located at 200 Quannapowitt Parkway,
Wakefield, Massachusetts (the “Building”); The Original TKD Lease, the Office
Space Rider, the POP Room Rider, 1A, 2A, 3A, 4A, 5A and 6A, shall be referred to
herein, collectively, as the “Lease”);


WHEREAS, each capitalized term or phrase used in this Amendment shall have the
same meaning as the meaning ascribed to such term or phrase in the Lease unless
expressly otherwise defined in this Amendment; and


WHEREAS, Landlord and Tenant desire to further modify the terms of the Lease in
accordance with the terms and conditions herein provided.


NOW, THEREFORE, for and in consideration of the covenants set forth herein and
other good and valuable consideration paid by each party hereto to the other,
the receipt and sufficiency of which are hereby mutually acknowledged, Landlord
and Tenant hereby agree as follows:






--------------------------------------------------------------------------------




1.    Premises.


A.    Currently, the Premises consists of the Original Premises, the 2A
Expansion Premises, the 4A Expansion Premises and the 6A Expansion Premises.
Landlord and Tenant desire to account for Tenant’s surrender of the 6A Expansion
Premises-B and the 6A Expansion Premises-C, from and after September 30, 2015
(the “7A Target Surrender Date”). Accordingly, Tenant agrees to surrender the 6A
Expansion Premises-B and the 6A Expansion Premises-C on or before the 7A Target
Surrender Date, in accordance with the terms of this Amendment and the Lease,
including, but not limited to, Article 13 of the Lease, as though the 7A Target
Surrender Date were the original expiration date of the Lease as to the 6A
Expansion Premises-B and the 6A Expansion Premises-C. The foregoing
notwithstanding, the actual date of such surrender is referred to as the “Actual
7A Surrender Date”. Should Tenant not surrender each of the 6A Expansion
Premises-B and the 6A Expansion Premises-C in accordance with the terms of the
Lease and this Amendment on or before the 7A Target Surrender Date, and
notwithstanding anything to the contrary in the Lease, Tenant shall be deemed to
be occupying the entire Premises as a tenant-at-sufferance, and shall be subject
to the terms and conditions of Section 13.3 of the Lease.


B.    Accordingly, effective as of, and from and after the later to occur of the
7A Target Surrender Date and the Actual 7A Surrender Date, all references in the
Lease to the “Premises” are hereby deemed to mean and refer to the following:


Premises:






















Approximately 3,100 square feet of area (the “Original Premises”) in the
Datacenter, caged as set forth on Exhibit “A” attached to the Original TKD
Lease;


Approximately 1,094 square feet of area (the “2A Expansion Premises”) in the
Datacenter, caged as set forth on Exhibit “A” attached to 2A;


Approximately 855 square feet of area (the “4A Expansion Premises”) in the
Datacenter, caged as set forth on Exhibit “A” attached to 4A;


Approximately 867 square feet of area (the “6A Expansion Premises-A”) in the
Datacenter, caged as set forth on Exhibit “A-6A-1”; the 6A Expansion Premises-A
together with the Original Premises, the 2A Expansion Premises and the 4A
Expansion Premises, shall be referred to collectively, as the “Suite 140
Premises” or the “Premises”;





2.    Term.


A.    7A Extension Term. Currently, the Term of the Lease is scheduled to expire
on the 7A Target Surrender Date. Effective as of the 7A Effective Date, the Term
of the Lease is hereby extended, with respect to the Original Premises, the 2A
Expansion Premises, the 4A Expansion Premises and the 6A Expansion Premises-A
only, for a period of twelve (12) calendar months (the “7A Extension Term”), so
as to expire on September 30, 2016.


B.    Deleted Lease Provisions. Landlord and Tenant acknowledge and agree that,
effective as of the 7A Effective Date, Tenant shall no longer have the right to
extend the Term of the Lease with respect to any premises demised thereunder.
Accordingly, effective as of, and from and after, 7A Effective Date, Item 6 of
the Basic Lease Information of the Original TKD Lease, Section 2.3 of the
Original TKD Lease, Section 3 of 3A and Section 3 of 6A are hereby deleted in
their entirety and of no further force and/or effect.






--------------------------------------------------------------------------------




3.    Base Rent. Notwithstanding anything in the Lease to the contrary, Tenant
hereby agrees to pay to Landlord the following amounts as Base Rent, OS Base
Rent and POP Base Rent, as applicable, during the 7A Extension Term:


Period
Monthly Base Rent
 -
Original Premises,
2A Expansion Premises, 4A Expansion Premises, and
6A Expansion Premises-A
Monthly
OS Base Rent
 -
Original OS Tenant Space
Monthly
OS Base Rent
 -
Relocation Additional OS Tenant Space
Monthly
POP Base Rent
Monthly
Base Rent -
Storage Space
Total Monthly Base Rent
10/1/15 - 9/30/16
$128,857.05
$100.00
$2,306.76
$0.00
$950.00
$132,213.81



4.    Exterior Garage Signage. Landlord and Tenant hereby acknowledge and agree
that effective as of the 7A Target Surrender Date, and notwithstanding anything
to the contrary in the Lease, (a) Tenant’s rights with respect to displaying the
Exterior Garage Signage on the Garage are hereby terminated and of no further
force and/or effect, and (b) Tenant shall have no right and/or obligation to
remove the Exterior Garage Signage.


5.    Estoppel. Tenant hereby (a) confirms and ratifies the Lease, as amended
hereby, (b) acknowledges that, to the best of Tenant’s actual knowledge,
Landlord is not in default under the Lease as of the date this Amendment is
executed by Tenant, and (c) confirms that, to the best of Tenant’s actual
knowledge, as of the date this Amendment is executed by Tenant, Landlord has no
outstanding obligations with respect to the Tenant Space and/or under the Lease
that would, with the passage of time, the giving of notice, or both, result in
Landlord being in default under the Lease.


6.    Commissions. Landlord and Tenant represent to the other that it has dealt
with no broker, agent, referring party or other person in connection with this
Amendment, other than Paul Adams on behalf of Tenant, and that no other broker,
agent, referring party or other person brought about this Amendment. Landlord
and Tenant shall indemnify and hold the other harmless from and against any and
all claims, losses, costs or expenses (including reasonable attorneys’ fees and
expenses) by any broker, agent or other person claiming a commission or other
form of compensation by virtue of having dealt with the indemnifying party with
regard to the transaction contemplated by this Amendment. The provisions of this
paragraph shall survive the expiration of the Term of the Lease or any renewal
or extension thereof.


7.    Confidentiality. Each party agrees that (a) the terms and provisions of
this Amendment are confidential and constitute proprietary information of the
parties; and (b) as such, the terms and provisions of this Amendment are, and
shall be, subject to the terms of Section 17.19 of the Original TKD Lease.


8.    Miscellaneous.


A.    In the event that the terms of the Lease conflict or are inconsistent with
those of this Amendment, the terms of this Amendment shall govern. In that
connection, the Lease is hereby amended as and where necessary to give effect to
the express terms of this Amendment.


B.    Except as amended by this Amendment, the terms of the Lease are hereby
ratified by Landlord and Tenant, and shall remain in full force and effect.


C.    This Amendment shall become effective only upon execution and delivery by
both Landlord and Tenant.


D.    This Amendment may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same Amendment. Landlord




--------------------------------------------------------------------------------




and Tenant agree that the delivery of an executed copy of this Amendment by
facsimile or e-mail shall be legal and binding and shall have the same full
force and effect as if an original executed copy of this Amendment had been
delivered.


[SIGNATURE PAGE TO FOLLOW]


























































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed on the respective dates set forth below, to be effective as of the 7A
Effective Date.


LANDLORD:


GIP WAKEFIELD, LLC,
a Delaware limited liability company


By:    GIP Wakefield Holding Company, LLC,
its manager


By:    Digital Realty Trust, L. P.,
its manager


By:    Digital Realty Trust, Inc.,
its general partner




By:    /s/ Jeff Tapley
Name:    Jeff Tapley
Title:    Vice President




Date:     September 30, 2015






TENANT:


CARBONITE, INC.,
a Delaware corporation


By:    /s/ Anthony Folger
Name:    Anthony Folger
Title:    Chief Financial Officer




Date:     September 29, 2015






